[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
Karen K. Gallagher, for appellee.
Joseph R. Burkard, for appellant.
This appeal is from the June 19, 2001 judgment of the Williams County Court of Common Pleas, which was intended to be the final judgment of divorce in this case.  Upon examination of the judgment, we find that this judgment was not final.
The court awarded appellant the marital home contingent upon his ability to refinance the real estate mortgage and business debt within forty-five days or sell the home within six months.  The court also retained jurisdiction over disposition of the real estate in case the above conditions could not be met. Thus, the court did not dispose of all of the issues between the parties.
Furthermore, Civ.R. 75(F)(1) prohibits the court from adding a Civ.R. 54(B) determination that there is no just reason for delay in order to make the judgment final and appealable. Barefoot v. Barefoot (Jan. 28, 2002), Wood App. No. WD-01-064, unreported.  Because the judgment sought to be appealed is not a final, appealable order, we lack jurisdiction to consider this appeal.  R.C. 2505.02.  This appeal is hereby ordered dismissed at appellant's costs.
APPEAL DISMISSED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Melvin L. Resnick, J., James R. Sherck, J., JUDGES CONCUR.